On May 9,1988, the Defendant was sentenced to Count I, one hundred (100) years for Deliberate Homicide plus an additional five (5) years for the use of a weapon; Count II, one hundred (100) years for Deliberate Homicide plus an additional five (5) years for the use of a weapon; Count III, one hundred (100) years for Deliberate Homicide plus an additional five (5) years for the use of a weapon; Count IV, ten (10) years for Felony Assault plus an additional five (5) years for the use of a weapon; Count V, ten (10) years for Felony Assault plus five (5) years for the use of a weapon; Count VI, forty (40) years for Aggravated Burglary plus and additional five (5) years for the use of a weapon; all the above sentences shall be served consecutively; the defendant is ineligible for parole and participation in any supervised release program while serving the above terms.
On August 20,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by David Ness, Attorney at Law from Helena. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed by Judge Dale Cox shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas M. McKittrick, Acting Chairman, Hon. Robert J. Boyd, Acting Member and Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank David Ness, Attorney from Helena for his assistance to the defendant and to this Court.